       Case 2:10-mj-00309-DN Document 4 Filed 07/07/20 PageID.6 Page 1 of 1




JOHN W. HUBER, United States Attorney (#7226)
ADAM S. ELGGREN, Assistant United States Attorney (#11064)
Attorneys for the United States of America
111 South Main State Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682

                       IN THE UNITED STATES MAGISTRATE COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                      Case No. 2:10-mj-00309

                     Plaintiff,                  NOTICE OF SUBSTITUTION OF
                                                 COUNSEL
  v.

  MARIO PERAZA-ARMENTA,

                    Defendant.


         Comes now, the United States by and through the undersigned Assistant United States

Attorney, hereby gives notice that AUSA Adam S. Elggren now serves as substitute counsel for

the United States in place of Assistant United States Attorney Lake Dishman.

         DATED this 7th day of July, 2020.

                                                   JOHN W. HUBER
                                                   United States Attorney

                                                   /s/ Adam S. Elggren
                                                   Adam S. Elggren
                                                   Assistant United States Attorney
